

113 HR 3195 IH: FISA Court Oversight Underscoring Responsibility and Transparency Act
U.S. House of Representatives
2013-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3195IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2013Mr. Israel introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Foreign Intelligence Surveillance Act of 1978 to provide for the designation of Foreign Intelligence Surveillance Court judges by the President, majority of the Supreme Court, Speaker and minority leader of the House of Representatives, and majority leader and minority leader of the Senate, and to provide for the public disclosure of Foreign Intelligence Surveillance Court decisions.1.Short titleThis Act may be cited as the FISA Court Oversight Underscoring Responsibility and Transparency Act or the FISA COURT Act.2.Designation of Foreign Intelligence Surveillance Court judgesSection 103 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(a)) is amended—(1)in subsection (a), by striking paragraph (1) and inserting the following new paragraph:(1)(A)There is established a court which shall have jurisdiction to hear applications for and grant orders approving electronic surveillance anywhere within the United States under the procedures set forth in this Act.(B)The court established under paragraph (1) shall consist of 11 publicly designated district court judges, of whom—(i)2 judges shall be designated by the President;(ii)1 judge shall be designated by a majority of the Supreme Court;(iii)2 judges shall be designated by the Speaker of the House of Representatives;(iv)2 judges shall be designated by the minority leader of the House of Representatives;(v)2 judges shall be designated by the majority leader of the Senate; and(vi)2 judges shall be designated by the minority leader of the Senate.(C)No judge designated under this subsection (except when sitting en banc under paragraph (2)) shall hear the same application for electronic surveillance under this Act which has been denied previously by another judge designated under this subsection. If any judge so designated denies an application for an order authorizing electronic surveillance under this Act, such judge shall provide immediately for the record a written statement of each reason for his decision and, on motion of the United States, the record shall be transmitted, under seal, to the court of review established in subsection (b).; and(2)in subsection (b), by striking The Chief Justice and inserting A majority of the Supreme Court.3.Public availability of significant opinions of the Foreign Intelligence Surveillance CourtSection 601 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1871) is amended—(1)in subsection (c)—(A)in the heading, by striking Submissions to Congress and inserting Submissions to Congress and public availability of certain opinions; and(B)in the matter preceding paragraph (1)—(i)by striking The Attorney General and inserting Subject to subsection (d), the Attorney General; and(ii)by inserting and make publicly available after in subsection (a); and(2)in subsection (d)—(A)by striking Protection of National Security.—The Attorney General and inserting the following:Protection of National Security.—(1)Redaction of materialsThe Attorney General;(B)in paragraph (1), as designated under subparagraph (A), by inserting and made publicly available after in subsection (a); and(C)by adding at the end the following new paragraph:(2)Waiver of public availability(A)WaiverThe Attorney General, in consultation with the Director of National Intelligence, may waive the requirement to make a decision, order, or opinion described in subsection (c) publicly available under such subsection if the Attorney General determines the public disclosure of such decision, order, or opinion (including public disclosure in redacted form) would cause harm to the national security of the United States.(B)ReportThe Attorney General shall quarterly make publicly available an estimate of the number of decisions, orders, or opinions for which the Attorney General waived under subparagraph (A) the requirement under subsection (c) to make such decisions, orders, or opinions publicly available and the reasons for waiving such requirement..